DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Kasai Shigeru (JP 2008282719) in view of Tachikawa et al. (US 8,816,801).
	Regarding claim 1, Kasai discloses an electrical contact comprising:
a movable contact piece (7) including a first and a second movable contact (5) disposed apart from each other in a longitudinal direction; 
a first fixed terminal (1) including a first fixed contact (10) disposed to face the first movable contact (5); 
a second fixed terminal (1) including a second fixed contact (10) disposed to face the second movable contact (5); 
a drive device (3 and 4) configured to move for moving the movable contact piece (7) in a moving direction including:
a first direction in which the first movable contact (5) comes into contact with the first fixed contact (10) and the second movable contact (5) comes into contact with the second fixed contact (10) and 
a second direction in which the first movable contact (5) is separated from the first fixed contact (10) and the second movable contact (5) is separated from the second fixed contact (10); and 
a wall portion (see the drawing below) disposed inside the first and the second fixed contact (10) in the longitudinal direction; 
wherein at least a part of the wall portion (see the drawing below) is disposed at a position beyond the first fixed contact (10) and the second fixed contact (10) toward the movable contact piece (7) in the moving direction of the movable contact piece (7), and 
the movable contact piece (7) has a shape so as to avoid the wall portion (see the drawing below) in a contact state where the first movable contact (5) is in contact with the first fixed contact (10) and the second movable contact (5) is in contact with the second fixed contact (10).  

    PNG
    media_image1.png
    390
    473
    media_image1.png
    Greyscale
 Annotated FIG. 3 of Kasai Shigeru
Kasai does not disclose a contact piece holding portion configured to hold the movable contact piece.
Tachikawa discloses an electromagnetic contactor comprising: 
The contact piece holding portion (11) configured to hold the movable contact piece, and 
the wall portion overlaps with the contact piece holding portion in the contact state when view from the longitudinal direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the contact piece holding portion as taught by Tachikawa with Kasai’s device for the purpose of keeping the movable contact piece more stable.
[AltContent: textbox (Wall portion)][AltContent: arrow]
    PNG
    media_image2.png
    332
    287
    media_image2.png
    Greyscale
 Annotated FIG. 3 of Tachikawa

Regarding claim 3, Kasai discloses:
wherein the movable contact piece (7) has a shape recessed in a direction away from the wall portion (see the drawing above).  
Regarding claim 4, Kasai discloses:
wherein the movable contact piece (7) includes a curved portion curved in a direction away from the wall portion (see the drawing above).  
Regarding claim 5, Kasai discloses:
wherein the curved portion is disposed to face the wall portion (see the drawing above).  
Regarding claim 9, Kasai discloses:
wherein the wall portion (see the drawing above) overlaps with the first movable contact (5) and the first fixed contact (10) when viewed from the longitudinal direction of the movable contact piece (7) in the contact state.
Regarding claim 11, Kasai discloses: 
the wall portion (see the drawing below) overlaps with the contact piece holding portion (11) in a state where the first movable contact (3) is separated from the first fixed contact (2a) and the second movable contact (3) is separated from the second fixed contact (2b) when view from the longitudinal direction.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai Shigeru (JP2008-282719) in view of Lindell (US 2,571,735).
Regarding claim 2, Kasai does not disclose the wall portion is formed of an arc extinguishing material that generates an arc- extinguishing gas by heat of an arc.  
Lindell discloses a fuse construction comprising the wall portion 19 is formed of an arc extinguishing material that generates an arc- extinguishing gas by heat of an arc (see par 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Arc Extinguishing material as taught by Lindell with Kasai’s device for the purpose of minimizing contact damage from arcing and reducing maintenance, increasing contact reliability, reducing heat generation resulting in less heat management measures, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai Shigeru (JP2008-282719) in view of Tosa Masayuki (JP 7282705).
Regarding claim 10, Kasai discloses: 
the first fixed terminal (1) includes a contact support portion (2) configured to support the first fixed contact (10).
However, Kasai does not disclose the first fixed terminal (1) includes an extending outward from the first fixed contact (10) in the longitudinal direction, and intermediate portion extending from the contact support portion in a direction parallel to the moving direction of the movable contact piece.
Tosa discloses an electromagnetic contactor comprising:
fixed terminal (see the drawing below) includes an extending outward from the first fixed contact (10) in the longitudinal direction, and intermediate portion (see the drawing below) extending from the contact support portion (see the drawing below) in a direction parallel to the moving direction of the movable contact piece (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fixed terminal extending outward from the first fixed contact (10), and intermediate portion extending from the contact support portion as taught by Tosa with Kasai’s device for the purpose of suitability of the intended use, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
[AltContent: textbox (Intermediate portion)][AltContent: arrow][AltContent: textbox (Contact support portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixed terminal)]
    PNG
    media_image3.png
    301
    223
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the relay comprising:
Claim 12: the contact piece holding portion includes a drive shaft configured to connect the movable contact piece and the drive device, and the wall portion overlaps with the drive shaft in the contact state when view from the longitudinal direction.  
Claim 14: the wall portion includes a first wall portion and a second wall portion, the first wall portion being disposed between the first fixed contact and the contact piece holding portion, the second wall portion being disposed between the second fixed and the contact piece holding portion.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 27, 2022

/BERNARD ROJAS/Primary Examiner, Art Unit 2837